Citation Nr: 1522576	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  08-18 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a higher initial disability rating (or evaluation) in excess of 30 percent for a total right-knee replacement.

2.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1968 to August 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the RO in Hartford, Connecticut, which granted service connection for a total right-knee replacement and assigned an initial disability rating of 30 percent effective January 6, 2006, the date of claim.

The Veteran has appealed from the initial rating assigned for the service-connected total right-knee replacement.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans' Claims (Court) addressed a similar appeal and directed that such appeal of the initial rating assigned following a grant of service connection was specifically not a claim for an increased disability rating.  The Court also directed that separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.

Since the issuance of the last supplemental statement of the case (SSOC), additional evidence has been received by the Board for which a waiver of initial RO consideration was provided.  38 C.F.R. § 20.1304 (2014).  The Board has reviewed the physical claims file and both the Veterans Benefits Management System (VBMS) and the "Virtual VA" files so as to insure a total review of the evidence.  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire initial rating period on appeal, the Veteran's service-connected total right-knee replacement has manifested as no more than intermediate degrees of residual weakness and painful limitation of motion.

2.  Since February 15, 2012, the Veteran's service-connected total right-knee replacement also manifested slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a higher initial disability rating in excess of 30 percent for a total right-knee replacement have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, from February 15, 2012, the criteria for a separate 10 percent disability rating for instability of the right knee have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.71a, Diagnostic Code 5257 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

As to the right-knee rating issue, no additional notice is required regarding this downstream element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held that regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A. § 5103(a) notice is no longer required); 38 C.F.R. § 3.159(b)(3) (no VCAA notice required because of filing of notice of disagreement (NOD)).

Regarding the duty to assist in this case, the Veteran received VA knee examinations in July 2011 and January 2013.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The examination reports reflect that the record was reviewed, necessary testing was conducted, and all relevant questions were answered.  

All relevant documentation, including private treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for a higher initial rating for a total right-knee replacement.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Initial Rating for Right-Knee Replacement

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

The Veteran has challenged the initial disability rating assigned to the service-connected bilateral hearing loss by seeking appellate review.  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 125-26 (noting distinction between claims stemming from an original rating versus increased rating).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).

VA's Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  VA's General Counsel stated that compensating a claimant for separate functional impairment under Diagnostic Code 5257 and 5003 does not constitute pyramiding.  See VAOPGCPREC 23-97.  Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban, 6 Vet. App. 259, 262.

In VAOPGCPREC 9-98, VA's General Counsel reiterated that, if a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  In addition, the General Counsel considered a hypothetical situation in which a knee disability was evaluated under Diagnostic Code 5259 that was productive of pain, tenderness, friction, osteoarthritis established by x-rays, and a slight loss of motion.  For the purposes of the hypothetical, it was assumed that Diagnostic Code 5259 did not involve limitation of motion.  Given the findings of osteoarthritis, the General Counsel stated that the availability of a separate evaluation under Diagnostic Code 5003 in light of sections 4.40, 4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci, but that the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57.  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

The Veteran is initially in receipt of a 30 percent disability rating for a total right-knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  He seeks a higher initial disability rating to 60 percent, the maximum schedular rating.

Diagnostic Code 5055 provides a total rating (100 percent) for one year following prosthetic replacement of a knee joint.  In this case, the one-year total rating is not applicable as the record reflects that the Veteran's right knee was replaced in April 2000, and the Veteran did not request service connection for the disability until January 2006.  As such, the one-year total rating is not applicable to the initial rating period on appeal.

Once any applicable total rating period has elapsed, under Diagnostic Code 5055 a 30 percent rating is to be assigned where there are intermediate degrees of residual weakness, pain, or limitation of motion rated by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is to be assigned if there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The minimum rating that may be assigned for a prosthetic knee is 30 percent.  Following the assignment of a total disability rating, the maximum schedular rating that can be assigned under Diagnostic Code 5055 is 60 percent.  In this case, the minimum requirements have been fulfilled, as the Veteran was assigned a 30 percent rating for residuals of a total right-knee replacement from the date of claim, January 6, 2006.  

Under Diagnostic Code 5256, ankylosis of the knee that is in the favorable angle in full extension, or is in slight flexion between 0 degrees and 10 degrees, warrants a 30 percent disability rating.  Ankylosis of the knee in flexion between 10 degrees and 20 degrees warrants a 40 percent disability rating.  Ankylosis of the knee in flexion between 20 degrees and 45 degrees warrants a 50 percent disability rating.  Extremely unfavorable ankylosis of the knee, in flexion at an angle of 45 degrees or more, warrants a 60 percent rating.  A 60 percent rating is the maximum schedular disability rating available under DC 5256.  38 C.F.R. § 4.71a, Diagnostic Code 5256.  Ankylosis is the immobility and consolidation of a joint.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

Under Diagnostic Code 5261, limitation of knee extension is rated 50 percent disabling where extension is limited to 45 degrees; 40 percent disabling where extension is limited to 30 degrees; 30 percent disabling where extension is limited to 20 degrees; 20 percent disabling where extension is limited to 15 degrees; 
10 percent disabling where extension is limited to 10 degrees; and noncompensable where extension is limited to 5 degrees.  38 C.F.R. § 4.71a.

Diagnostic Code 5262 provides the criteria for impairment of the tibia and fibula.  Under Diagnostic Code 5262, a 10 percent rating is assigned for malunion of the tibia and fibula with a slight knee disability.  A 20 percent rating is assigned for malunion of the tibia and fibula with a moderate knee disability.  A 30 percent disability rating is assigned for malunion of the tibia and fibula with a marked knee disability.  A 40 percent rating is assigned for nonunion of the tibia and fibula, with loose motion, requiring a brace.  38 C.F.R. § 4.71a.  A 40 percent rating is the maximum schedular disability rating available under Diagnostic Code 5262.  Abnormalities of the bone incident to trauma, such as malunion with deformity throwing abnormal stress upon the joints, should be shown by X-ray and observation evidence and should be carefully related to the strain on neighboring joints.  38 C.F.R. § 4.44.

The appropriate diagnostic codes for rating limitation of motion of the knees are Diagnostic Codes 5260 and 5261.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  In VAOPGCPREC 9-2004, the VA General Counsel interpreted that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or, if the 10 percent criteria are met for both limitations of flexion and extension, separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion) and Diagnostic Code 5261 (leg, limitation of extension).

The Veteran underwent a right knee replacement in April 2000.  A six month follow-up note indicates that the Veteran had a range of motion of 0 to 110 degrees in the right knee.  An April 2004 annual follow-up report conveys that the Veteran advanced doing very well with no problems.  Further, it was noted that range of motion in the right knee remained unchanged.  A September 2006 private treatment record reflects that the Veteran's lower extremities were normal upon inspection, with normal range of motion.  In a separate September 2006 private treatment record, it was noted that the Veteran's right knee was doing very well with range of motion from 0 to 110 degrees.

At a December 2007 RO hearing, the Veteran testified that he would have a swelling and throbbing pain in the right knee during work until he returned home and was able to get off his feet.  Multiple lay statements from the Veteran's friends and family dated January and February 2007 convey that the Veteran had pain and weakness in the right knee after the knee replacement surgery.  

In February 2011 the Veteran sought treatment after falling on the right knee.  The Veteran advanced having no difficulty with the right knee prior to the fall.  Upon examination the Veteran had anterior and anteromedial tenderness.  Range of motion was from 0 to 120 degrees.  

The report from the July 2011 VA knee examination conveyed that the Veteran was able to stand for three to eight hours with only short rests.  There was no limitation when walking, and the Veteran did not require an assistive device.  Gait was normal, there was no evidence of abnormal weight bearing, and no loss of bone or part of a bone.  No weakness or ankylosis was observed in the right knee.  Range of motion of the right knee was 0 to 110 degrees, with no objective evidence of painful motion.  Further, there was no additional limitation of motion or objective evidence of painful motion upon repetitive use testing.  

A February 2012 private treatment record conveys that the Veteran complained of right-knee swelling; however, upon examination the private physician stated that there was no observable unusual swelling.  The Veteran was simply feeling the edge of the patella.  Full extension of 0 degrees was noted, along with flexion to 110 degrees.  Mild soreness without tenderness was reported.  The private examiner stated that the soreness did not restrict the Veteran's activity.  The private examiner opined that the right knee could be treated with non-steroidal medications.

The report from the January 2013 VA knee examination reflects that the Veteran advanced flare-ups of symptoms when standing, walking, or when in cold weather.  Upon range of motion testing right-knee flexion ended at 110 degrees with objective evidence of painful motion at 70 degrees.  The Veteran had full extension to 0 degrees, with objective evidence of painful motion not observable until reaching 0 degrees.  No loss of motion was observed upon repetitive use testing.  The VA examiner noted pain on movement with tenderness or pain to palpation, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  As to the right knee replacement, the VA examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  

Finally, VA received a private right-knee evaluation dated July 2014.  The report reflects that the Veteran was walking under his own power and fully weight bearing with no cane or crutch.  Range of motion was 0 to 110 degrees.  The Veteran was found to "suffer from chronic discomfort and a subjective feeling of weakness," which was consistent with the private examiner's finding of mild instability.

At the outset, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the assignment of a 60 percent disability rating for right knee replacement under Diagnostic Code 5055.  38 C.F.R. § 4.71a.  As discussed above, a 60 percent rating, the maximum schedular rating under Diagnostic Code 5055, requires chronic residuals consisting of severe painful motion or weakness.  The Board does not find that such severe residuals were present at any point during the initial rating period on appeal.  

In a January 2014 brief, the Veteran's representative argued that a 60 percent rating under Diagnostic Code 5055 is supported by the findings of the VA examiner at the January 2013 VA knee examination.  Specifically, the representative advanced that a 60 percent rating was supported by the VA examiner's findings that the Veteran's symptoms would flare-up when standing, walking, or when in cold weather, that objective evidence of painful motion set in at 70 degrees on flexion of the Veteran's right-knee, and because the VA examiner noted that the Veteran had residual weakness.  While the Board appreciates and has considered the representative's argument, as discussed above, the VA examiner was explicitly asked to rate whether the right-knee replacement residuals were chronic and severe (warranting a 60 percent rating) or intermediate (warranting a minimum 30 percent rating).  Upon examination of the Veteran, the VA examiner opined that the Veteran had intermediate degrees of residual weakness, pain, or limitation of motion.  As such, the findings of the January 2013 VA knee examination do not support a 60 percent disability rating under Diagnostic Code 5055.

Subsequently, in an August 2014 brief, the Veteran's representative argued that a 60 percent disability rating under Diagnostic Code 5055 was supported by the findings of the private examiner in July 2014; however, the Board notes that the private examiner did not find chronic residuals consisting of severe painful motion or weakness.  Instead, the private examiner noted "chronic discomfort," which the Board finds such lack of comfort be a form of mild or slight pain so is significantly less than severe painful motion.  The private examiner also noted "a subjective feeling of weakness."  The Board finds that a subjective feeling of weakness does not rise to the level of chronic weakness contemplated by the rating schedule in Diagnostic Code 5055.  

As the Board finds that the Veteran's right-knee replacement symptoms do not warrant a 60 percent rating under Diagnostic Code 5055, it will now turn to Diagnostic Codes 5256, 5261, and 5262 to evaluate whether a rating in excess of the minimum 30 percent is warranted.  As the evidence of record does not reflect that the Veteran's right knee is ankylosed, a higher initial rating is not warranted under Diagnostic Code 5256.  38 C.F.R. § 4.71a.  Further, as there is no evidence of impairment, specifically nonunion, of the tibia and fibula, a higher initial rating is not warranted under Diagnostic Code 5262.  Id.

As to painful limitation of extension stable under Diagnostic Code 5261, the evidence of record reflects that, throughout the relevant period on appeal, the Veteran has had full right knee extension to 0 degrees, without pain setting in before that point.  Nothing in the record indicates that the Veteran's right knee extension was limited to at least 30 degrees due to pain to warrant an initial rating in excess of 30 percent.  Id.  

The Board has also considered whether any other diagnostic code would allow for a higher rating of the Veteran's right-knee replacement in excess of 30 percent; however, no other relevant diagnostic code allows for a disability rating in excess of 30 percent.  See 38 C.F.R. § 4.71, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5263.  As the preponderance of the evidence is against the appeal for a higher initial disability rating for a total-right knee replacement, the appeal for a higher initial disability rating than 30 percent for a total-right knee replacement must be denied.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5055; DeLuca, 
8 Vet. App. 202.

Separate Compensable Rating

The Board has also considered whether a separate compensable rating is warranted for the right-knee disability.  At the outset, as the Veteran does not have ankylosis of the right knee, dislocated or removed cartilage, impairment of the tibia and fibula, or genu recurvatum, separate compensable ratings under Diagnostic Codes 5256, 5258, 5259, 5262, or 5263 are not warranted.  38 C.F.R. § 4.71a.  

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings is to be evaluated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups.  A 20 percent evaluation is assignable for x-ray evidence of involvement of arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. 
§ 4.71a.

Under Diagnostic Code 5260, limitation of knee flexion is rated 30 percent disabling where flexion is limited to 15 degrees; 20 percent disabling where flexion is limited to 30 degrees; 10 percent disabling where flexion is limited to 45 degrees; and noncompensable where flexion is limited to 60 degrees.  Id.

In this case, the assigned 30 percent disability rating under Diagnostic Code 5055 incorporates the Veteran's painful limitation of motion.  As such, a separate compensable rating under Diagnostic Code 5003 for pain and painful limitation of motion or function would constitute improper pyramiding under 38 C.F.R. § 4.14.  Further, the evidence of record reflects that, even when considering painful limitation of motion, neither the Veteran's right-knee extension nor the right-knee flexion are limited enough to warrant a compensable rating.  Id., Diagnostic Codes 5260, 5261.

The Board notes that in a rating decision dated March 2014, the RO granted a 10 percent disability rating for the Veteran's right knee disability under Diagnostic Code 5010 for traumatic arthritis with an effective date of September 12, 2013, and granted a noncompensable disability rating under Diagnostic Code 5261 for limitation of extension with an effective date of September 12, 2013.  The Board makes no comment on the propriety of the March 2014 rating decision (whether the ratings constituted pyramiding by rating overlapping symptoms), and nothing in the instant decision should be taken to override any favorable findings found within the March 2014 rating decision. 

Diagnostic Code 5257 contemplates impairment of the knee manifested by recurrent subluxation or lateral instability.  Under Diagnostic Code 5257, where instability is severe, moderate, or slight, disability evaluations of 30, 20, and 10 percent are assigned, respectively.  38 C.F.R. § 4.71a.  The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6 (2014).

A September 2006 private treatment record noted that the Veteran had no instability in the right knee.  In a February 2011 private treatment record, the Veteran was again noted to have no instability in the right knee.  Subsequently, the report from the July 2011 VA knee examination conveys that the Veteran was not diagnosed with right-knee instability.  

On February 15, 2012, the Veteran received a private right-knee examination.  The report reflects that the Veteran had some slight instability in the right knee.  The report from the January 2013 VA knee examination conveys that the Veteran reported that his right knee would give out, which occurred more frequently while he was walking or standing at his job.  Upon examination the VA examiner opined that the Veteran had instability in the right knee.  Further, the report from the private right-knee evaluation in July 2014 reflects that the private examiner diagnosed mild instability.

After a review of all the evidence, lay and medical, resolving reasonable doubt in favor of the Veteran, the Board finds that, from February 15, 2012, the Veteran's right knee has more nearly approximated slight lateral instability.  The evidence shows that, from February 15, 2012, the Veteran's right-knee instability manifested as giving out, often while walking or standing, which private examiners have described as "slight" or "mild."  The Board finds that, based upon all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the service-connected total right-knee replacement has shown "slight" instability since February 15, 2012; therefore, a separate compensable 10 percent rating is warranted under Diagnostic Code 5257.  38 C.F.R. § 4.3, 4.7, 4.71a.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected total right-knee replacement.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

With respect to the first prong of Thun, the Veteran's right-knee disability has manifested primarily as instability, tenderness, weakness, limitation of motion due to pain, and difficulty walking, sitting, and standing, with occasional symptom flare-ups.  The scheduler rating criteria specifically contemplate such symptomatology (Diagnostic Codes 5055, 5257, 5260, 5261).  In this case, comparing the Veteran's disability level and symptomatology of the right knee to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202 (additional limitation of motion due to orthopedic factors are part of the scheduler rating criteria).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  The Veteran's representative has indicated that a combination of schedular disabilities have rendered the Veteran unable to work.  Such contentions constitute an assertion that the Veteran is entitled to a TDIU under 38 C.F.R. § 4.16; however, such contentions do not identify a unique combination of disabilities or impairments that are not in the schedular rating criteria that create a less than total extraschedular disability (38 C.F.R. § 3.321).  Here, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above.  In the absence of exceptional factors associated with a total replacement of the right knee, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A higher initial disability rating in excess of 30 percent for a total right-knee replacement is denied.

From February 15, 2012, a separate 10 percent disability rating, but no higher, for right-knee instability is granted.


REMAND

The Court has held that entitlement to a TDIU is raised when a veteran:  (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is service connected for a right knee disability and he filed a claim for a higher initial disability rating.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993) (the claimant is presumed to be seeking the highest possible rating for a disability unless he or she expressly indicates otherwise).  In an April 2013 brief, the Veteran's representative advanced that the issue of entitlement to a TDIU should be considered along with the initial right-knee rating issue.  As such, the issue of entitlement to a TDIU has been raised.

A SSOC was issued to the Veteran in July 2013 addressing the issue of whether a TDIU was warranted.  As such, the RO has initially considered whether a TDIU is warranted and the issue is ripe for Board adjudication; however, the Board finds that there has been insufficient development of the issue to allow the Board to adjudicate entitlement to a TDIU at this time.  

A private treatment record dated May 2007 reflects that the Veteran was employed by a casino at that time.  The report from the July 2011 VA knee examination reflects that the Veteran was employed full time as a "supervisor," and it was noted that the Veteran's usual occupation was that of a truck driver.  The VA examiner at the January 2013 VA knee examination did not explicitly address whether the Veteran was employed at that time.  Additionally, the Board notes that the Veteran's representative did not actually state that the Veteran was unemployed in the April 2013 brief advancing that entitlement to a TDIU warranted consideration.  As such, the Board finds that a remand is warranted to allow the AOJ to obtain the Veteran's pertinent employment history.

Accordingly, the issue of entitlement to a TDIU is REMANDED for the following action:

1.  Send the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, and request that the form be completed and returned to VA.

2.  Readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


